DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This communication is in response to the action filed on 03/19/2021. After a thorough
search prosecution history, double patenting review and in view of the prior arts of record and PTAB decision, claims 1-20 are allowed.
Reasons for Allowance
The following is an Examiner’s reason for allowance: claims 1, 10 and 18 are allowed because the prior arts of record Perry (US20050198247) in view of Swinkels (US20160050470)  and in further in view of Carbajal(US 20160119806) failed to anticipate or render obvious the following combined claim limitations, “provide a Graphical User Interface (GUI) based on the OAM&P data obtained from the network, wherein the GUI comprises both a network map which provides a topological view of a plurality of sites of the network and a subway view which provides a detailed device-level view which is more granular than the network map and illustrates individual components at each site”, “update the GUI to highlight one or more of the sites associated with the selected service in the network map” and “to illustrate individual components of the one or more sites associated with the selected service in the subway view”. The prior arts of record Perry (US20050198247), Swinkels (US20160050470)  and Carbajal(US 20160119806) taught granular management of network resources; systems and methods for managing excess optical capacity and margin in optical networks; and Systems, methods, and devices having databases and automated reports for electronic spectrum management.
Through further continued searching some relevant prior arts were located but do not teach the above claim limitations, Levesque (US20040107277) teaches Element management system with tree-structured representations and Branscomb (US20020057018) teaches network device power distribution scheme. The dependent claims 2-9, 11-17 and 19-20 depend on the allowed claims 1, 10 and 18, therefore these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456